Citation Nr: 0910209	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-31-849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as schizophrenia and bipolar 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 
and from January  to April 1991.

This matter is on appeal from the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO). 

As a procedural matter, it appears that the Veteran may have 
raised claims with respect to asbestos exposure and exposure 
to ionizing radiation in his original claim.  If he desires 
to pursue these issues, he should do so with specificity at 
the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Specifically, additional evidence has been received since the 
case was certified for appeal without a waiver.  The RO has 
not considered such evidence in compliance with 38 C.F.R. 
§ 20.1304(c) (2008) and Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  Accordingly, the Board concludes that there is 
prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.   

Next, a review of the record reveals that there are 
outstanding post-service private treatment records.  
Specifically, in the Veteran's April 2003 VA treatment 
record, he indicated that he had been treated for depression 
by a licensed social worker and had received outpatient 
treatment for nine months for substance abuse, in the 1990's.  
An attempt to obtain these records should be undertaken.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the 
Brevard Clinic for the period since July 
2005. 

2.  Request that the Veteran provide the 
names and addresses of the facilities 
where (i) he received outpatient treatment 
for substance abuse, in Colorado, in the 
1990's, and (ii) saw a licensed social 
worker for depression, in the 1990's.  
Then, upon receipt of the proper waivers, 
request all treatment records from the 
facilities. 

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

